The facts are fully set forth in the opinion of the vice-chancellor, reported in 98 N.J. Eq. 7. We agree with the result reached. In the opinion the vice-chancellor makes the statement that there is no evidence that the complainant made any specific contribution to the alleged partnership fund. This statement was evidently inadvertently made. There was testimony that the complainant had contributed $1,800 to the tri-party partnership, which sum was considered equivalent to the value of the property contributed by the defendant, and when the tri-party partnership was dissolved the retiring partner, Locker, retained the bus and permit No. 139 as his share of the assets, and the bus and permit No. 149 were given to the complainant and defendant for their contribution to the partnership. After its dissolution the plaintiff and defendant formed a new partnership, the assets thereof consisting, in part, of bus and permit No. 141. The misconception of the testimony, in the respect pointed out, can in nowise affect the soundness of the learned vice-chancellor's conclusions in denying relief and dismissing the bill, upon the ground that since it appeared that the object of the arrangement between the co-partners was to circumvent the statute and ordinance regulating the operating of jitney buses, the complainant had no status to appeal to a court of equity for an accounting between himself and his partner in such a tainted transaction.
The decree is affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, WHITE, GARDNER, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 14.
For reversal — None. *Page 341